DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this action and in view of the New Rejections herein, the Finality of the action filed 01/31/2022 is hereby withdrawn.

Claims 1, 2 and 4-20 are pending in this application, Claims 14-20 are acknowledged as withdrawn, Claims 1, 2 and 4-13 were examined on their merits.

The rejection of Claims 1, 2 and 4-13 under 35 U.S.C. § 103 as being
unpatentable over Zhang et al. (2004) in view of Daher et al. (2015), both of record, as evidenced by Kajander et al. (US 2006/0069069 A1), of record, and Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, has been withdrawn upon further consideration by the Examiner.



Specification

The use of the term CLARISEB™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for individualizing trichomes from plant biomass, comprising suspending the plant biomass in an aqueous mixture at a temperature and pH, wherein the pH is 4.45, does not reasonably provide enablement for the full scope of “wherein the pH is less than 4.5”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.  
Factors considered when determining that the disclosure does not satisfy the enablement requirement are as follows:
1) the nature of the invention
The claim is drawn to a process for isolating trichomes from plant biomass, comprising a step of suspending the biomass in an aqueous mixture at a temperature and pH of less than 4.5 and then contacting the plant biomass with one or more enzymes selected from pectin lyase, pectate lyase and pectin methyl esterase.  These treatment steps require active enzymes at the claimed pH so as to result in recoverable individualized plant trichomes.



2) The state of the art
Anthon et al. (2011) teaches that pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity (Pg. 917, Fig, 1).  Dinu et al. (2007) teaches that two pectate lyases (PeL I and PeL III) have almost zero activity at a pH of 3 and an optimal activity at about a pH of 4.5 for two particular substrates (Pg. 135, Figs. 4a and 4c).  Atanasova et al. (2018) teaches that pectin lyases have optimal activity at pH around 5.5 (Pg. 2, Column 2, Lines 1-3).
3) The level of predictability in the art
The state of the art, as discussed above, is deemed to be unpredictable in view of the fact that pectinase enzymes have an optimal activity pH within a narrow range which falls outside of the claimed pH range, see above.
4) the amount of direction provided by the inventor and working examples
The Specification indicates that the pH can be kept constant or varied, noting that enzymes typically exhibit maximum activity at a specific pH or pH range, outside of which the reaction rate will decline.  The Specification also notes that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes (Pg. 13, Lines 8-11).  While the disclosure describes embodiments wherein the pH can be less than 4.5 (Pg. 13, Line 16 and Pg. 14, Line 17-18), these are not correlated with any particular enzyme, much less the claimed species.  


The examples (Pgs. 18-19, Example 2) utilize undisclosed “pectinase” enzyme(s) at a pH of 4.5 to 10.  Figure 1 and Example 2 of the filed application shows that pectinase activity, as measured at OD600 to measure enzyme mediated trichome release shows maximal activity at pH of 4.5 and decreased activity for all higher pHs.  The Examiner notes a lack of any testing by Applicant of any of the claimed enzymes for activity at any pH below 4.5.
5) the quantity of experimentation needed to make and use the invention based on the disclosure
The ordinary artisan would be faced with an undue amount of experimentation in testing one or more enzymes, selected from pectin lyase, pectate lyase and pectin methyl esterase and determining which ones will retain activity at a pH of less than 4.5. As evidenced by the state of the art, an example of pectin methyl esterase and two pectate lyases are found to be active at an initial pH of 4.45.  The two pectate lyases also have almost no measurable activity when pH is  reduced to about 3.  Pectin lyases have optimal activity at pH around 5.5.  The Specification (see Example 2) is drawn to the use of fungal (Aspergillus) pectinase enzymes with a pH optima of 4.5.  However, the Specification as filed at Pg. 6, Lines 13-17 describes “pectinase” as any enzyme or mixture of enzymes that catalyze hydrolytic reaction on various forms of pectin as well as exemplifying pectinase products which can contain multiple enzymes.  Therefore, it is unclear whether the Specification example “pectinase” is a single enzyme or combination of enzymes and if a combination, whether the single enzyme or combination is the same as the claimed enzymes.  
The Specification acknowledges that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes, and the disclosure never tested any of the claimed enzymes for activity at the claimed pH range.  The state of the art indicates variability among enzymes for pH effect on activity, such that the ordinary artisan would recognize the unpredictability thereof.  Based on the above reasoning, the Examiner concludes that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention in the claimed scope.  

Claim 5 is additionally rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Factors considered when determining that the disclosure does not satisfy the enablement requirement are as follows:
1) the nature of the invention

The claim is drawn to a process for isolating trichomes from plant biomass, comprising a step of suspending the biomass in an aqueous mixture at a temperature and pH of about 2.5 and then contacting the plant biomass with one or more enzymes selected from pectin lyase, pectate lyase and pectin methyl esterase. 
 These treatment steps require active enzymes at the claimed pH so as to result in recoverable individualized plant trichomes.
2) The state of the art
Anthon et al. (2011) teaches that pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity (Pg. 917, Fig, 1).  Dinu et al. (2007) teaches that two pectate lyases (PeL I and PeL III) have almost zero activity at a pH of 3 and an optimal activity at about a pH of 4.5 for two particular substrates (Pg. 135, Figs. 4a and 4c).  Atanasova et al. (2018) teaches that pectin lyases have optimal activity at pH around 5.5 (Pg. 2, Column 2, Lines 1-3).
3) The level of predictability in the art
The state of the art, as discussed above, is deemed to be unpredictable in view of the fact that pectinase enzymes have an optimal activity pH within a narrow range which falls outside of the claimed pH range, see above.
4) the amount of direction provided by the inventor and working examples
The Specification indicates that the pH can be kept constant or varied, noting that enzymes typically exhibit maximum activity at a specific pH or pH range, outside of which the reaction rate will decline.  
The Specification as filed also notes that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes (Pg. 13, Lines 8-11).  While the disclosure describes embodiments wherein the pH can be about 2.5 (Pg. 13, Lines 17-18 and Pg. 14, Lines 18-19), these are not correlated with any particular enzyme, much less the claimed species.  The examples (Pgs. 18-19, Example 2) utilize undisclosed “pectinase” enzyme(s) at a pH of 4.5 to 10.  Figure 1 and Example 2 of the filed application shows that pectinase activity, as measured at OD600 to measure enzyme mediated trichome release shows maximal activity at pH of 4.5 and decreased activity for all higher pHs.  The Examiner notes a lack of any testing by Applicant of any of the claimed enzymes for activity at any pH of about 2.5.
5) the quantity of experimentation needed to make and use the invention based on the disclosure
The ordinary artisan would be faced with an undue amount of experimentation in testing one or more enzymes, selected from pectin lyase, pectate lyase and pectin methyl esterase and determining which ones will retain activity at a pH of about 2.5.  As evidenced by the state of the art, pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity and has no activity below pH of 4.0.  Pectin lyases have optimal activity at pH around 5.5 whereas pectate lyases favor higher pH optima around 8.5. The Specification (see Example 2) is drawn to the use of fungal (Aspergillus) pectinase enzymes with a pH optima of 4.5 and provides no examples or guidance of enzymes which function at the claimed pH range sufficient to result in individualized trichomes.  
The Specification acknowledges that too low (acidic) or too high (alkaline) pH can inactivate enzymes, so the range must be determined depending upon the particular enzymes, and the disclosure never tested any of the claimed enzymes for activity at the claimed pH range.  The state of the art indicates variability among enzymes for pH effect on activity, such that the ordinary artisan would recognize the unpredictability thereof.  Based on the above reasoning, the Examiner concludes that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention as claimed.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al. (2004) and Daher et al. (2015), both of record, and further in view of Anthon et al. (2012) and Dinu et al. (2007).


Mohammadi et al. teaches providing a trichome source,
soaking the trichome source in a chelating composition comprising a chelating agent,
and removing the individualized trichome fibers (Pg. 12, Claim 1).

The reference teaches wherein the chelating composition exhibits a pH of less than 11 (Pg. 12, Claim 11).

With regard to Claim 2, the reference teaches the trichome source may be plants and/or plant parts, such as leaves, stems and mixtures thereof (Pg. 12, Claim 2).

With regard to Claim 6, the reference teaches subjecting the soaked trichome source to a temperature of 60 ºC or greater (overlapping the claimed range of greater than 30 °C) (Pg. 12, Claim 1).

With regard to Claim 7, the reference teaches wherein the trichome source is contacted with the chelating composition for at least 1 minute (Pg. 12, Claim 13).

With regard to Claim 8, the reference teaches the individualized trichomes are dried (Pg. 12, Paragraph [0186]).

With regard to Claim 9, the reference teaches wherein trichomes may be obtained from Stachys byzantina (Pg. 1, Paragraph [0003]).
With regard to Claim 10, the reference teaches wherein the trichome fibers exhibit a fiber length of from about 100-7000 µm (or 0.1 to 7 mm, and encompassing the claimed range of a length greater than 0.5mm) (Pg. 7, Paragraph [0112]), wherein fiber length is an equivalent term for Length Weighted Average Fiber Length as determined by a commercially available device (Pgs. 3-4, Paragraph [0050]).

Mohammadi et al. does not teach a method wherein the plant biomass is suspended at a pH of less than 4.5 or wherein the plant biomass is contacted with one or more enzymes selected from the group consisting of a pectin lyase, pectate lyase and pectin methyl esterase, to effect the release of trichomes from the biomass, as required by Claim 1.

Zhang et al. teaches, “In this report, we describe a simple and efficient method to
isolate intact trichomes from Arabidopsis leaves that over-comes these limitations to trichome analysis.  Our method is based on the removal of Ca2+, which ionically cross-links the pectins in the middle lamella that helps hold the trichome cells to the leaf
epidermis.  The middle lamella lies between the primary walls of adjacent plant cells and originates from the cell plate that forms during cytokinesis. The middle lamella is
 important in abscission zones, and is responsible for holding cells together. The major
component of the middle lamella is the anionic polysaccharide pectin.  In dicots, the
primary pectin is rhamnogalacturonan I. 

The backbone of rhamnogalacturonan I consists of long stretches of a 1, 2-linked polygalacturonic acid alternating with a 1, 2-linked rhamnose. Attached to the rhamnose are side chains of mostly arabinose and galactose. The unsubstituted polygalacturonic acid regions of the backbones of different pectin polymers are held together by ionic bridges formed by divalent Ca2+.  During some cases of abscission, the ionic groups of the homogalac-turonan regions are methylated. The methylation decreases the negative charges to which the Ca2+ binds, thus decreasing the number of ionic bridges. This, in turn, decreases the ability of the adjacent cells in the abscission zone to hold together. We exploited this property of pectins to dissociate upon Ca2+ removal from the middle lamella to develop a method to remove trichomes from leaves of Arabidopsis plants” (Pg. 221, Column 2, Lines 23-41 and Pg. 222, Column 1, Lines 1-7).

Daher et al. teaches that the middle lamella between two cells is rich in pectin
(Pg. 2, Column 2, Lines 9-11), notes that calcium chelators cause cell separation in plants (Pg. 3, Column 1, Lines 18-22) and that the pectinase enzyme pectin methyl esterase degrades de-esterified pectins weakening connections and leading to cell separation (Pg. 3, Fig. 2).

Anthon et al. teaches that pectin methyl esterase is active at an initial pH of 4.45 and pH drops further to less than 4.20 after 30 minutes as a result of PME activity (Pg. 917, Fig, 1).

Dinu et al. teaches that three pectate lyases have pH optima of less than 4.5 on at least two substrates (Pg. 135, Figs. 4a and 4c).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Mohammadi et al. of individualizing trichomes from plant biomass by treatment thereof with a chelating agent  with the use of pectin methyl esterase enzyme as taught by Daher et al. as well as using a pH of less than 4.5 as taught by Anthon et al. and Dinu et al. because this is no more than the simple substitution of a known technique (pectin methyl esterase/pectate lyase at a known functional pH to degrade pectin connections in the middle lamella region between plant cells responsible for trichome attachment to leaves, as taught by Zhang et al.) for another known method of middle lamella pectin degradation (use of calcium chelators) to effect cell separation/release of trichomes from leaves.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to effect trichome removal from leaves by the degradation of de-esterified pectins in the middle lamella with pectin methyl esterase thereby weakening connections and leading to cell separation.  There would have been a reasonable expectation of success in making this modification because pectin methyl esterase and pectate lyase are known to have optimal pHs of less than 4.5.



Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al. (2004) and Daher et al. (2015), both of record, Anthon et al. (2012) and Dinu et al. (2007), and further in view of Franks et al. (US 6,576,083 B2) and Das (2012).

The teachings of Mohammadi et al., Zhang et al., Daher et al., Anthon et al. and Dinu et al. were discussed above.

None of the above references taught wherein the one or more enzymes selected from the group consisting of pectin lyase, pectate lyase and pectin methyl esterase comprise from about 0.001 Kg to about 10 Kg by weight per metric ton of the biomass-enzyme suspension, as required by Claim 4.

Das teaches that waste paper is made from fibers containing sugar molecules like xylan and pectin which must be broken down to separate ink from the paper surface (Pg. 2, Lines 1-3). 

Franks et al. teaches a method of deinking waste paper comprising contacting the waste paper with an enzyme solution comprising another pectinase enzyme, pectate lyase at 0.1 kg/ton of paper waste (Column 6, Lines 56-57).


It would have been further obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the method of Mohammadi et al., Zhang et al., Daher et al., Anthon et al. and Dinu et al. of preparing and isolating trichomes using the pectinase pectin methyl esterase to use the pectin methyl esterase enzyme in the amount of 0.1 kg/ton of biomass, because Franks et al. teaches that concentration is suitable for another pectinase (pectate lyase).  Mohammadi et al., Zhang et al., Daher et al., Anthon et al. or Dinu et al. do not teach or suggest the amount of pectinase enzyme to be used in the trichome isolation process requiring pectin degradation in plant biomass by the pectinase pectin methyl esterase and Franks et al. teaches a specific amount of another pectinase enzyme (pectate  lyase) in a process of enzymatic pectin degradation in waste paper, derived from plant biomass.  Those of ordinary skill in the art would have been motivated to make this modification in order to utilize an appropriate amount of pectinase enzyme.  There would have been a reasonable expectation of success in making this modification because while Daher et al. teaches the use of the pectinase enzyme pectin methyl esterase it is silent with regard to the amount of enzyme necessary to degrade pectin in the plant biomass and Franks et al. teaches an appropriate amount concentration of another pectinase enzyme (pectin lyase) which can be utilized to degrade pectin in a plant derived biomass.



Claim(s) 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Mohammadi et al. (US 2017/0335512 A1), cited in the IDS, in view of Zhang et al. (2004), Daher et al. (2015), both of record, Anthon et al. (2012) and Dinu et al. (2007), and further in view of Mohammadi (US 2017/0175338 A1), cited in the IDS, and Vinson et al. (US 2013/0025808 A1).

The teachings of Mohammadi et al., Zhang et al., Daher et al., Anthon et al. and Dinu et al. were discussed above.

None of the above references taught wherein less than 8% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 11;
wherein less than 6% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 12;
or wherein less than 4% of the individualized trichomes are less than 0.2 mm as measured by Weighted Average Fiber Length Test, as required by Claim 13.

Vinson et al. teaches a method of extracting trichomes from plant biomass to produce a fibrous structure, wherein suitable trichome fibers for use in a fibrous structure exhibit a length of from about 100 µm to about 7000 µm (about 0.1 mm to 7 mm) (Pg. 6, Paragraph [0107]).

Mohammadi (‘338) teaches that trichome fibers can be sorted and collected through various techniques of processing refined feedstock, such as air classifiers and screeners (Pg. 4, Paragraph [0046]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mohammadi et al., Zhang et al., Daher et al., Anthon et al. and Dinu et al. of preparing and isolating trichomes using the pectinase enzymes to purify the isolated trichomes such that less than 4% of the individualized trichomes are less than 0.2 mm in length because Vinson et al. teaches a suitable/desired trichome fiber length of from about 0.1 mm to 7 mm, a range which overlaps the claimed range and is indicative of a desire for longer length trichomes.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious therefore to isolate more (a higher percentage as close to 100%) of desired  longer length trichomes and consequently isolate less (a lower percentage) of undesired shorter length trichomes.  Mohammadi (‘338) teaches that at before the effective filing date of the claimed invention trichome sorting and collection techniques were known in the art, thus providing the means to sort individualized trichomes by desired length.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to purify individualized trichomes with a desired length.  There would have been a reasonable expectation of success in making this modification because Mohammadi et al. (‘512), Mohammadi (‘338) and Vinson et al. are all drawn to the same field of endeavor, that is, plant trichome isolation. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        06/06/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636